Title: From Thomas Jefferson to Bernard Peyton, 20 April 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Apr. 20. 25.
having omitted to  note my last renewals, I have lost sight of their dates, but I am sure I must have been in default  in the observce of that duty which I trust  my power of atty to you will have enabled you to supply. I now send you a set of them with blanks for dates.—you have not sent me my last quarter’s acct—Students continue to come in almost daily; we are now something upwds of 70.  altho the non arrival of one other of our Professors has prevented us from forming a board of faculty for commencing their functions of order and discipline, the breaches of them have been very few and  slight. ⅔ of the students are of 19. y. of age & upwds and with only ⅓ below that age I am in hopes their govmt will  not be difficult. yours affectlyTh:J.P.S. if Java coffee is to be had I shall be glad of a package of it.